Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:
In line 1, the phrase “according to claim 9” should read “according to claim 8”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 8, 10-12, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (JP 2001215727 A).
Regarding claim 1, Sato teaches a composition (Example 1, [0162]; Example 9 [0167]) comprising: a compound (Resin 1, [0162]; Resin 9, Table 2) comprising a group represented by formula (1) of the instant claim 1 (see Resin 9, [0050] of original Japanese version), the compound (Resin 9, Table 1) having a molecular weight of no less than 200 (37900, Table 1), and having a percentage content of carbon atoms of no less than 40% by mass (76.9% by mass (see calculations in Figure A below); and a solvent (propyl acetate; [0162]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure A
Regarding claim 2, Sato further teaches that the compound (Resin 9; [0050]) comprises two or more groups represented by the formula (1) (see resin 9 in [0050], the leftmost unit is a repeating unit, with molar ratios shown in Table 1).
Regarding claim 3, Sato further teaches that the arene in the group represented by Ar1 in the formula (1) is benzene (see Resin 9, [0050]).
Regarding claim 5, Sato further teaches that the X in the formula (1) represents an oxygen atom (see Resin 9 in [0050]).
Regarding claim 7, Sato further a film formed from the composition according to claim 1 ([0162]).
Regarding claim 8, Sato further teaches ([0162]) a film-forming method comprising: applying the composition according to claim 1 directly or indirectly on at least an upper face side of a substrate to form a coating film; and heating the coating film.
Regarding claim 10, Sato teaches a patterned substrate-producing method ([0162]-[0164]) comprising: applying a composition directly or indirectly on at least an upper face side of a substrate to form a coating film ([0162]); heating the coating film to form a film ([0162]); forming a silicon-containing film on an upper face side of the film formed by the heating ([0163]); and removing the silicon-containing film with a basic liquid (" tetrahydroammonium hydroxide developer", [0164]), the composition (Example 1, [0162]; Example 9 [0167]) comprising: a compound (Resin 1, [0162]; Resin 9, Table 2) comprising a group represented by formula (1) of the instant claim 1 (see Resin 9, [0050] of original Japanese version), the compound (Resin 9, Table 1) having a molecular weight of no less than 200 (37900, Table 1), and having a percentage content of carbon atoms of no less than 40% by mass (76.9% by mass (see calculations in Figure A below); and a solvent (propyl acetate; [0162]).
Regarding claim 11, Sato further teaches that the compound (Resin 9; [0050]) comprises two or more groups represented by the formula (1) (see resin 9 in [0050], the leftmost unit is a repeating unit, with molar ratios shown in Table 1).
Regarding claim 12, Sato further teaches that the arene in the group represented by Ar1 in the formula (1) is benzene (see Resin 9, [0050]).
Regarding claim 14, Sato further teaches that the X in the formula (1) represents an oxygen atom (see Resin 9 in [0050]).
Regarding claim 15, Sato teaches a patterned substrate-producing method ([0162]-[0164]) comprising: applying a composition directly or indirectly on at least an upper face side of a substrate to form a coating film ([0162]); heating the coating film to form a film ([0162]); forming a silicon-containing film on an upper face side of the film formed by the heating ([0163]); forming a resist pattern ("upper layer pattern", [0164]) on an upper face sided of the silicon-containing film; and etching the substrate using the resist pattern as a mask ([0152]), the composition (Example 1, [0162]; Example 9 [0167]) comprising: a compound (Resin 1, [0162]; Resin 9, Table 2) comprising a group represented by formula (1) of the instant claim 1 (see Resin 9, [0050] of original Japanese version), the compound (Resin 9, Table 1) having a molecular weight of no less than 200 (37900, Table 1), and having a percentage content of carbon atoms of no less than 40% by mass (76.9% by mass (see calculations in Figure A below); and a solvent (propyl acetate; [0162]).
Regarding claim 16, Sato further teaches that the compound (Resin 9; [0050]) comprises two or more groups represented by the formula (1) (see resin 9 in [0050], the leftmost unit is a repeating unit, with molar ratios shown in Table 1).
Regarding claim 17, Sato further teaches that the arene in the group represented by Ar1 in the formula (1) is benzene (see Resin 9, [0050]).
Regarding claim 19, Sato further teaches that the X in the formula (1) represents an oxygen atom (see Resin 9 in [0050]).

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogihara et al. (U.S. 2013/0210236 A1), hereinafter Ogihara.
Regarding claim 1, Ogihara teaches a composition (Sol. 26; Table 4-2) comprising: a compound (Silicon containing surface modifier 1-16; Table 4-2) comprising a group represented by formula (1) of the instant claim (monomer 127, Table 1 and Table 2), the compound having a molecular weight of no less than 200 (1800; Table 1), and having a percentage content of carbon atoms of no less than 40% by mass (45.1%, see calculations in Figure B below); and a solvent (PGEE; Table 4-2).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure B
Regarding claim 2, Ogihara further teaches that the compound (Synthesis Example 1-16; Table 1) comprises two or more groups represented by the formula (1) (81.1 g of Monomer 127; Table 1).
Regarding claim 3, Ogihara further teaches that the arene in the group represented by Ar1 in the formula (1) is benzene (see Monomer 127; Table 2).
Regarding claim 4, Ogihara further teaches that a molecular weight of the compound (Synthesis example 1-16; Table 1) is no greater than 2,000 (1800; Table 1).
Regarding claim 5, Ogihara further teaches that X in the formula (1) represents an oxygen atom (see Monomer 127; Table 2).
Regarding claim 6, Ogihara further teaches that a percentage content of hydrogen atoms in the compound is no greater than 6.5% by mass (5.4%, see calculations in Figure B below).
Regarding claim 7, Ogihara further teaches a film formed from the composition according to claim 1 ([0195]).
Regarding claim 8, Ogihara further teaches ([0195]) a film-forming method comprising: applying the composition according to claim 1 directly or indirectly on at least an upper face side of a substrate to form a coating film; and heating the coating film.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amano et al. (JP 2011068888 A), hereinafter Amano.
Regarding claim 1, Amano teaches a composition (Page 13, Para. 3) comprising: a compound (base generator; Page 13, Para. 3) comprising a group represented by formula (1) of the instant claim (chemical formula (1), Page 13, Para. 3; see Chemical Formula 11a, [0084] of original Japanese version, henceforth cited as "11a"), the compound having a molecular weight of no less than 200 (275; see 11a), and having a percentage content of carbon atoms of no less than 40% mass (65.45% by mass; see 11a); and a solvent (Page 13, Para. 3).
Regarding claim 3, Amano further teaches that the arene in the group represented by Ar1 in the instant formula (1) is benzene (see 11a).
Regarding claim 4, Amano further teaches that a molecular weight of the compound is no greater than 2,000 (275; see 11a).
Regarding claim 5, Amano further teaches that X in the instant formula (1) represents an oxygen atom (see 11a).
Regarding claim 6, Amano further teaches that a percentage content of hydrogen atoms in the compound is no greater than 6.5% by mass (6.18% by mass; see 11a).
Regarding claim 7, Amano further teaches a film formed from the composition according to instant claim 1 (Page 15, Para. 5).
Regarding claim 8, Amano further teaches a film-forming method comprising: applying the composition according to claim 1 directly or indirectly on at least an upper face side of a substrate to form a coating film; and heating the coating film (Page 15, Para. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al. (US 2013/0210236 A1), hereinafter Ogihara, as applied to claims 1-8 above.
	Regarding claim 9, Ogihara does not teach that the coating film is heated at a temperature of no less than 300 C, rather that it is heated at a temperature of 240 C ([0195]). However, Ogihara also teaches that this description is exemplary, and does not restrict the disclosed invention ([0173]). Furthermore, Ogihara teaches that the baking of the silicon-containing resist underlayer film is preferable done in the range of 50 to 500 C ([0140]). This range overlaps with the claimed range for the values of 300 C to 500 C.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the baking process described in [0195] of Ogihara to have a temperature of 300 C to 500 C. The disclosed exemplary temperature of 240 C does not restrict the invention of Ogihara to such, and one of ordinary skill would expect similarly functional results from temperatures within the taught general range of 50 to 500 C. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)


Allowable Subject Matter
Claims 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Sato does not teach that the molecular weight of the compound is no greater than 2,000, rather that it is 37900. A reason is not taught by Sato nor is known in the art that would make obvious the modification of the compound of Sato to have a MW less than 2,000. Furthermore, while compounds represented by the instant formula (1) having a molecular weight of less than 2,000 are known in the art (such as that of Amano), a reason is not known in the art which would support/make obvious the addition of one such compound to the underlayer composition of Sato.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737   	/DUANE SMITH/                                                        Supervisory Patent Examiner, Art Unit 1737